DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12, 15- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chul et al  (KR 2009/0019332, translation PTO) in view of Kim (KR 200209548 translation PTO).
Chul discloses except where emphasized for claim 1:  1. An electric pressure cooker(abstract), comprising: a main body that defines a cooking space, the main body having an upper surface 12that defines a body opening(abstract); an inner pot 6,10 configured to be accommodated in the cooking space, the inner pot having an upper surface that defines a pot opening(fig 1); a lid fastening ring configured to be fastened to the upper surface of the main body; an inner lid that is disposed radially inside of the lid fastening ring and that is configured to block the upper surface of the inner pot, the inner lid 220 comprising a steam outlet 221and a first flow path guide member 231, 232that are disposed at a lower surface of the inner lid; and an inside lid 210configured to be coupled to the lower surface of the inner lid 220, the inside lid comprising a second flow path guide member 213disposed at an upper surface of the inside lid, wherein the inner lid and the inside lid define a steam flow path by the first flow path guide member 231,232and the second flow path guide member 213, the steam flow path being configured guide steam generated in the inner pot to the steam outlet 232,221.
The claim differs in that a lid fastening ring is configured to be fastened to the upper surface of the main body; and an inner lid is disposed radially inside of the lid fastening ring and is configured to block the upper surface of the inner pot.
Kim teaches a rotating body 40 has locking protrusions 41 formed at predetermined intervals at an edge surface having a predetermined diameter to correspond to and be coupled between locking protrusions 31 of fix body 30.
The partitions 213, 231 of intermediate cover 230 of Chul, and lower cover 210 having the plurality of upward partitions 213 formed on the inner bottom surface thereof cross each other and maintain a vertical gap there between so that the plurality of partitions vertically crossing each other form a discharge path for guiding high temperature and high pressure steam in zigzag direction. Steam loses its energy while colliding with the inner surface or plurality of partitions between the lower cover and the intermediate cover being discharged through the steam discharge 232 of the intermediate cover.
The advantage is improving reliability of the product.

The references are in the same or similar field of endeavor and the problem is reasonably pertinent to the claimed problem of applicant.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chul by addition of a lid fastening ring having an inner lid disposed therein as taught by Kim for improving reliability of the product.


2. The electric pressure cooker of claim 1, further comprising an inner pot packing that is configured to be installed to the inner lid along a circumference of the inner pot, the inner pot packing being configured to cover a space between the inner lid and the inner pot(Kim Background, elastic member is a packing).

3. The electric pressure cooker of claim I, wherein the main body comprises a body fastening ring disposed at the upper surface of the main body, and wherein the lid fastening ring is configured to be rotationally fastened to the body fastening ring. Rotating body 8 is located on the circumference of inner pot lid 14 and an inner pot 6 to engage inner pot lid and inner pot with each other so that the inner pot lid 14 closes the inner pot 6 at the same time as the lid 12 is closed on the main body 2.

4. The electric pressure cooker of claim 3, wherein the main body defines a fastening groove in the body fastening ring, and wherein the lid fastening ring is configured to be inserted into the fastening groove and then rotated relative to the body fastening ring to thereby be fastened to the body fastening ring( Kim teaches rotating body 40 having locking protrusions 41 formed at predetermined intervals at edge surface having a predetermined diameter to correspond and couple between locking protrusions 31 of fix body 30,fig 4,5).

5. The electric pressure cooker of claim 4, wherein the lid fastening ring comprises a plurality of engaging portions, and wherein the body fastening ring comprises a plurality of guide protrusions that are configured to, based on the lid fastening ring being inserted into the fastening groove and then rotated relative to the body fastening ring, engage with the plurality of engaging portions, respectively( Kim teaches rotating body 40 having locking protrusions 41 formed at predetermined intervals at edge surface having a predetermined diameter to correspond and couple between locking protrusions 31 of fixed body 30,fig 4,5).

6. The electric pressure cooker of claim 1, further comprising: a steam exhauster disposed at an upper surface of the inner lid and configured to discharge steam to an outside of the electric pressure cooker according to a user command(a steam discharge path 80 is vertically formed in Chul, and a pressure weight 70 having a predetermined weight is placed on its end. An automatic steam discharge path 100b is formed to be curved and opening and closing member 100a for opening and closing a solenoid valve 100 and automatic steam jet discharge path 100b are provided on the path, which is elastically supported. When power is inputted to solenoid valve 100, the opening and closing member 100a is operated by solenoid valve 100 to block automatic steam discharge path 100b. When power is not inputted, the opening and closing member 100a is operated to open automatic steam discharge path 100b. Figures 2 and 3).

7. The electric pressure cooker of claim 1, further comprising: a pressure controller disposed at an upper surface of the inner lid and configured to discharge steam to an outside of the electric pressure cooker based on a pressure of steam introduced through the steam outlet exceeding a preset pressure(a steam discharge path 80 is vertically formed in Chul, and a pressure weight 70 having a predetermined weight is placed on its end. An automatic steam discharge path 100b is formed to be curved and opening and closing member 100a for opening and closing a solenoid valve 100 and automatic steam jet discharge path 100b are provided on the path which is elastically supported. When power is inputted to solenoid valve 100, the opening and closing member 100a is operated by solenoid valve 100 to block automatic steam discharge path 100b. When power is not inputted, the opening and closing member 100a is operated to open automatic steam discharge path 100b. Figures 2 and 3).

8. The electric pressure cooker of claim 1, further comprising: a fastening boss disposed at the lower surface of the inner lid; and a packing member disposed in the inside lid, wherein the inside lid is configured to be coupled to the lower surface of the inner lid based on the fastening boss being inserted through the packing member(An inner packing 430 and an outer packing 440 are inserted into and provided on inner and outer partitions which are coupled when an upper cover for 20 and lower cover for 10 face each other to prevent steam from leaking to the perimeter of steam discharge device, figure 7; Kim teaches fix body 30 having a predetermined diameter fixedly provided at an inner cover plate 21 provided on the bottom surface of lid 20 and the inner cover 21 and fixed body 30 are coupled to each other by fastening protrusions, figures 4 and 6).

9. The electric pressure cooker of claim 1, wherein the first flow path guide member comprises a flow path guide wall that protrudes from the lower surface of the inner lid and that is configured to contact the upper surface of the inside lid, the flow path guide wall being curved to define the steam flow path in a horizontal zigzag shape(a structure is taught in which a plurality of outer partitions 513 formed at the lower cover 210 engage with the upper surface of the upper cover 220 without a gap there between, and inner partitions 522 engage with the bottom surface of the lower cover 210 without a gap there between. The discharge path for the zigzag guide is formed through the gaps at the left and right of the partitions instead of through the upper and lower gaps maintained from the partitions crossing each other, figure 9).

10. The electric pressure cooker of claim 1, wherein the first flow path guide member protrudes downward from the lower surface of the inner lid, and wherein the second flow path guide member protrudes upward from the upper surface of the inside lid(partitions 213, 231 of the lower cover 210 and intermediate cover 230 cross each other. They maintain vertical gap there between so that the plurality of partitions vertically crossing each other form the discharge path for guiding high temperature and high pressure steam in a zigzag manner. Steam loses its energy while colliding with the inner surface or the plurality of partitions between the lower cover and the intermediate cover being discharged through the steam discharge hole 232 of the intermediate cover, figure 4).

11. The electric pressure cooker of claim 1, wherein the first flow path guide member comprises a first circular flow path guide wall that protrudes downward from the lower surface of the inner lid, and the first circular flow path guide wall having a first radius, wherein the second flow path guide member comprises a second circular flow path guide wall that protrudes upward from the upper surface of the inside lid and that is concentric with the first circular flow path guide wall, the second circular flow path guide wall having a second radius different from the first radius, and wherein the first circular flow path guide wall and the second circular flow path guide wall define the steam flow path in a vertical zigzag shape (partitions 213, 231 of the cover 210 and intermediate covert 230 cross each other maintaining vertical gap there between so that the plurality of partitions vertically crossing each other form a discharge path for guiding high temperature and high pressure steam in a zigzag manner. Steam loses energy while colliding with the inner surface or plurality of partitions between the lower cover in the intermediate cover being discharged through the steam discharge hole 232 of the intermediate cover. Arrangement of partitions can be formed so that the partitions can vertically cross each other at upper and lower parts thereof or horizontally cross each other at upper and lower parts thereof or a combination of vertical and horizontal arrangements can be formed for more complicated discharge path, figures 3 through 9). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to design a zigzag as recited because Applicant has not disclosed that the claimed zigzag provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with zigzag teaching because the effect would be the same or similar.

12. The electric pressure cooker of claim 11, wherein the steam outlet extends along a vertical line, and wherein a center of the first circular flow path guide wall and a center of the second circular flow path guide wall are defined in the vertical line(partitions 213, 231 of the cover 210 and intermediate covert 230 cross each other maintaining vertical gap there between so that the plurality of partitions vertically crossing each other form a discharge path for guiding high temperature and high pressure steam in a zigzag manner. Steam loses energy while colliding with the inner surface or plurality of partitions between the lower cover in the intermediate cover being discharged through the steam discharge hole 232 of the intermediate cover. Arrangement of partitions can be formed so that the partitions can vertically cross each other at upper and lower parts thereof or horizontally cross each other at upper and lower parts thereof or a combination of vertical and horizontal arrangements can be formed for more complicated discharge path, figures 3 through 9). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to design a zigzag as recited because Applicant has not disclosed that the claimed zigzag provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with zigzag teaching because the effect would be the same or similar.


15. The electric pressure cooker of claim 14, wherein a center of the spiral flow path guide wall is defined at the steam outlet(Chul teaches an upper cover 320 assembled on a lower cover 310, a partition body 330 having a plurality of partitions provided to cross in upward and downward directions being inserted into an empty space between upper cover 320 and lower cover 310. A plurality of downward partitions 332 of partition body 330 maintain a gap from the bottom surface of the lower cover 310 and the plurality of upward partitions 331 maintaining gap from upper surface of upper cover 320 so that partitions vertically crossing each other can form the discharge path as a zigzag discharge inside the steam discharge device by partition body 330, figures 4 and 6; Kim teaches fixed body 30 having a predetermined diameter fixedly provided at the inner cover plate 21 provided on the bottom surface of the lid 20, figures 4 and 6).

16. The electric pressure cooker of claim 1, further comprising: a coupling guide boss that protrudes from the lower surface of the inner lid, wherein the inside lid defines a coupling guide hole configured to receive the coupling guide boss, and wherein the first flow path guide member and the second flow path guide member define the steam flow path based on the coupling guide boss being inserted into the coupling guide hole (Kim abstract,fig 2-3).

17. The electric pressure cooker of claim 16, further comprising: a fastening boss disposed at the lower surface of the inner lid and spaced apart from the coupling guide boss; and a packing member disposed in the inside lid and configured to receive the fastening boss(Kim abstract,fig 2-3).

18. The electric pressure cooker of claim 17, wherein the coupling guide boss is disposed radially outward relative to the fastening boss at the lower surface of the inner lid(Kim abstract,fig 2-3).

19. The electric pressure cooker of claim 1, wherein the steam outlet comprises a plurality of steam outlets spaced apart from each other, and wherein the steam flow path passes through at least one of the plurality of steam outlets 32,22.

20. The electric pressure cooker of claim 1, wherein the first flow path guide member and the second flow path guide member are configured to, based on the inner lid and the inside lid being coupled to each other, be horizontally or vertically spaced apart from each other to thereby define the steam flow path therebetween(dividing walls 231 and 213 are configured to be horizontally spaced apart from each other based on the inner lid and the inside lid being coupled to each other. Such defines a steam flow path between dividing walls. The first and second flow path guiding members may be vertically spaced apart from each other.).
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chul et al  (KR 2009/0019332, translation PTO) in view of Kim (KR 200209548 translation PTO) and Cuckoo (KR 2022442116).
13. The electric pressure cooker of claim 11, wherein a lower end of the first circular flow path guide wall is spaced apart from the upper surface of the inside lid, and wherein an upper end of the second circular flow path guide wall is spaced apart from the lower surface of the inner lid.
The claim further differs in the spacing of guide walls from inside lid and inner lid.
Cuckoo teaches a fixed cover 50 having a plurality of steam outlets 50a so that predetermined steam can be discharged to a pressure regulator or steam discharge device through a steam regulator plate 35. It can have a plurality of steam outlets (not shown) so that steam can be discharge and flow to the steam regulating plate 35. The fixed cover 50 is a cover having a surface associated in a mounting hole 44 of an inner pot 40 in a direction opposite to an outer lid 30. The construction is screw assembled to outer lid 30 to bring the inner pot lid 40 into contact with the outer lid 30 and fix the same thereto, figures 2 and 3).
The advantage is improving reliability of the product.
The references are in the same or similar field of endeavor and the problem is reasonably pertinent to the claimed problem of applicant.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chul-Kim by spacing of guide walls from inside lid and inner lid as taught by Cuckoo for improving reliability of the product.
14. The electric pressure cooker of claim 1, wherein the first flow path guide member comprises a spiral flow path guide wall that has an inlet defined at one side, that protrudes from the lower surface of the inner lid, and that is configured to contact the upper surface of the inside lid, the spiral flow path guide wall having a first radius, wherein the second flow path guide member defines a circular depression that is concentric with the spiral flow path guide wall, the circular depression having a second radius less than the first radius, and wherein the spiral flow path guide wall and the circular depression define the steam flow path in a spiral shape. See the rejection of claim 13. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to design a spiral flow path as recited because Applicant has not disclosed that the claimed spiral flow path provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with spiral flow path teaching because the effect would be the same or similar.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Peng (US 11197573 for boss 51,clearance hole 211, mounting hole 40 and inner lid 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761